DETAILED ACTION
This is a response to Application # 16/932,498 filed on July 17, 2020 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. § 112(b); claim 19 is rejected under 35 U.S.C. § 112(d); and claims 1-4, 6-9, 11, 13, and 16-20 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed July 17, 2020 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  

The information disclosure statement filed October 2, 2020 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … title, … relevant pages of the publication.” (Emphasis added). Non-patent literature references 6- 8 are missing the required title, while non-patent literature reference 2 is missing the required page 

	
The information disclosure statement filed November 9, 2020 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  

	
The information disclosure statements filed October 26, 2021 and December 17, 2021 fail to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). They have been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statements comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits. 
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, 365(c), or 371 is acknowledged. 

Specification
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: the specification appears to include an additional set of claims at paragraph 99 and pages 38-42. Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 20 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request.	

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1 and 20, these claims “detecting, with the computer system, a definitional statement in the first text with steps for detecting definitional statements, wherein the definitional statement is not labeled as such with formal language in the natural language text document,” or similar. (Emphasis added). The term “formal” is a relative term that renders the claim indefinite. The term “formal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, a person of ordinary skill in the art would not know when language qualified as “formal” instead of “informal.” For purposes of examination, this limitation will be determined to be met when a prior art references detects a definitional statement in the first text with steps for detecting definitional statements from a document in prose format, as opposed to a document in a list format, such as a dictionary. 

Regarding claims 2-19, these claims depend from claim 1 and, therefore, inherit the rejection of that claim.

Claim Rejections - 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 19, this claim includes the limitation “further comprising steps for causing the definitional statement or definition thereof to be displayed.” In other words, this limitation merely requires causing display of the definitional statement or the definition thereof. However, parent claim 1 includes the limitation “causing: … the definitional statement or definition thereof to be displayed in a second region of the display concurrently with displaying both the defined term being used in the other location in the natural language text and the visual indication in the first region of the display.” (Emphasis added). Thus, claim 19 merely repeats a portion of its parent limitation and does not further narrow parent claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 7, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Brav et al., US Publication 2015/0309989 (hereinafter Brav) in view of Lettau, US Publication 2013/0124988 (hereinafter Lettau).

Regarding claim 1, Brav discloses a tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising “obtaining, with a computer system, from an application executing on the computer system, first text of a natural language text document displayed by the application” (Brav ¶¶ 132-133) where the user submits a natural language text document. Additionally, Brav discloses “the application displaying at least part of the natural language text document in a first region of a display, and the first text being natural language text” (Brav ¶ 205) by displaying a portion of the document in a default view.
Further, Brav discloses “detecting, with the computer system, a definitional statement in the first text with steps for detecting definitional statements, wherein the definitional statement is not labeled as such with formal language in the natural language text document” (Brav ¶ 298) by detecting, based on a user input, that a first displayed portion of text with a second portion of text in order to represent a definition of a term in a patent claim and indicating that it may be from the specification of the patent, which a person of ordinary skill in the art would recognize to be in prose format and, thus, not labeled as such with formal language.
Moreover, Brav discloses “parsing, with the computer system, a defined term and a definition of the defined term from the definitional statement” (Brav ¶ 288) by parsing the entire document, which includes the defined term and the definition of the defined term. Likewise, Brav discloses “storing, with the computer system, the defined term and the definition in an entry in a dictionary data structure associated with the natural language text document and associating the entry with a location in the natural language text document of the definitional statement” (Brav ¶¶ 270, 272 and Fig. 11A) by storing the defined term and the definition in an entry in a parse tree, which is a form of dictionary data structure, and is associated with the natural language text document. Brav further discloses that each lexical unit in the parse tree is stored with a location.
Brav also discloses “detecting the defined term being used in another location in the natural language text document, the other location being outside of the definitional statement” (Brav ¶ 298) by detecting, based on a user input, that a first displayed portion of text with a second portion of text in order to represent a definition of a term in a patent claim and indicating that it may be from the specification of the patent. Finally, Brav discloses “in response, causing: a visual indication to be presented in the first region of the display in association with the defined term being used in the other location” (Brav ¶ 298) by visually associating the two portions.
Brav does not explicitly define how the display occurs and, thus, does not appear to explicitly disclose “the definitional statement or definition thereof to be displayed in a second region of the display concurrently with displaying both the defined term being used in the other location in the natural language text and the visual indication in the first region of the display.”
However, Lettau discloses a document editing system including the step “the definitional statement or definition thereof to be displayed in a second region of the display concurrently with by disclosing that a visual cue is used to show a relationship between the term in the first region and the definition in the second region.
Brav and Lettau are analogous art because they are from the “same field of endeavor,” namely that of document editing systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brav and Lettau before him or her to modify the definitional determination system of Brav to include the particular display of Lettau.
The motivation for doing so would have been that such a display provides a quick and easy manner for allowing the user to see the connection between the term and its definition.
An additional motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Brav differs from the claimed invention by including a different display format in place of the claimed display format. Further, Lettau teaches that the claimed display format was well known in the art. One of ordinary skill in the art could have predictably substituted one display format for the other display format because both display data already acquired and the implementing of such a display is not affected by the data it is displaying.

Regarding claim 7, the combination of Brav and Lettau discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Brav and Lettau discloses “wherein the application is being executed by a first computing device.” (Brav ¶ 132). Further, the combination of Brav and Lettau discloses “wherein the storing the definition in the dictionary data structure comprises transmitting a message comprising the defined term to a second data structure by indicating that the system may be implemented in a distributed, cloud based environment, which a person of ordinary skill in the art would understand to require that messages are passed between the variously distributed components, and those messages would include the data, such as the terms discussed above, to copies (i.e., second data structures) on the variously distributed devices.

Regarding claim 18, the combination of Brav and Lettau discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Brav and Lettau discloses “wherein storing the definition comprises storing the definition in a relational database.” (Brav ¶ 136).

Regarding claim 19, the combination of Brav and Lettau discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Brav and Lettau discloses “further comprising steps for causing the definitional statement or definition thereof to be displayed.” (Lettau ¶ 26 and Fig. 2).

Regarding claim 20, it merely recites a method performed by the medium of claim 1. The method comprises performing the various functions. The combination of Brav and Lettau comprises computer software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Brav in view of Lettau, as applied to claim 1 above, and further in view of Goodspeed et al., US Publication 2013/0080881 (hereinafter Goodspeed).

Regarding claim 2, the combination of Brav and Lettau discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Brav and Lettau does not appear to explicitly disclose “storing the defined term comprises using a linguistic library based on the defined term, wherein the linguistic library comprises associations between a singular form of the defined term with a plural form of the defined term, and wherein the defined term is first detected in the singular form; and detecting the defined term comprises detecting the plural form of the defined term being used in another location in the natural language text document.”
However, Goodspeed discloses a system for organizing supplemental information, such a definitions, in a document including “storing the defined term comprises using a linguistic library based on the defined term, wherein the linguistic library comprises associations between a singular form of the defined term with a plural form of the defined term” (Goodspeed ¶¶ 144-145) by using data sources (i.e., linguistic libraries) to determine, and therefore associate, associations between a term and it’s plural form.
Further, the limitations “wherein the defined term is first detected in the singular form; and detecting the defined term comprises detecting the plural form of the defined term being used in another location in the natural language text document” are obvious to try. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(I)(E). At the time of invention, there was a recognized problem or need in the art, namely recognizing terms in a document to apply a definition. Further, there were only two identified, predictable potential solutions: a word may be identified as a singular or plural form. One of ordinary skill in the art could have pursued the known 
Brav, Lettau, and Goodspeed are analogous art because they are from the “same field of endeavor,” namely that of document editing systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brav, Lettau, and Goodspeed before him or her to modify the word library of Brav and Lettau to include the association between singular and plural forms of words of Goodspeed.
The motivation for doing so would have been that such a modification would result in a more accurate system because the definition of a word is the same whether it is singular or plural and it would also result in a more efficient system because it would reduce the footprint of the application by reducing the data structure in the form of using an association instead of a whole separate entry.
	
Claims 3, 11, and 17 rejected under 35 U.S.C. § 103 as being unpatentable over Brav in view of Lettau, as applied to claim 1 above, and further in view of James et al., US Publication 2013/0144878 (hereinafter James).

Regarding claim 3, the combination of Brav and Lettau discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Brav and Lettau does not appear to explicitly disclose “wherein the application comprises a first application, and wherein obtaining the defined term comprises obtaining the defined term using an instance of a second 
However, James discloses a system for annotating data with definitions “wherein the application comprises a first application, and wherein obtaining the defined term comprises obtaining the defined term using an instance of a second application, wherein the instance of the second application is executed concurrently with the instance of the first application” (James ¶ 32) by disclosing that the definitions are shared across application boundaries and a person of ordinary skill in the art would understand, based on the disclosure of James, that some of those applications would be applications executed concurrently with the first application, such as the client and server applications of James. 
Brav, Lettau, and James are analogous art because they are from the “same field of endeavor,” namely that of document editing systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brav, Lettau, and James before him or her to modify the step of obtaining definitions of Brav and Lettau to include the ability to obtain definitions across applications of James.
The motivation for doing so would have been to increase the source of possible definitions, thereby resulting in an improved system that has a greater chance of finding a definition for an uncommon word. 

Regarding claim 11, the combination of Brav and Lettau discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Brav and Lettau discloses “a first version of the defined term is located at a first location in the first text; the first location is adjacent to the definition” (Lettau ¶ 19 and Fig. 2) by showing an example where “Uncommon Word 1” is located in text 218 and adjacent to definition 222a. Further, the combination of Brav and Lettau by disclosing that “at least one lexical unit” may be associated with each definition, which a person of ordinary skill in the art would understand to mean a second lexical unit (i.e., a second version) of the term would also exist, and would be at a second location as it is a separate lexical unit.
The combination of Brav and Lettau does not appear to explicitly disclose “the operations further comprising modifying program code used to display the text, wherein program code modification comprises using an application program interface (API) library associated with the application to visually indicate the defined term at the second location.”
However, James discloses “the operations further comprising modifying program code used to display the text, wherein program code modification comprises using an application program interface (API) library associated with the application to visually indicate the defined term at the second location” (James ¶¶ 55, 103, 124) by disclosing that the disclosed functions may be implemented by an API (James ¶ 124) and that those functions include the display of annotations (James ¶ 103) and that annotations include definitions (James ¶ 55).
Brav, Lettau, and James are analogous art because they are from the “same field of endeavor,” namely that of document editing systems.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brav, Lettau, and James before him or her to modify the functionality of Brav and Lettau to include the use of APIs in performing the functions of James.
The motivation for doing so would have been that it is notoriously well-known in the art that the use of APIs reduce the amount of effort required to implement software by providing pre-packaged functionality that can be implemented by the developers through the use of the API call instead of programming the full functionality themselves. 

claim 17, the combination of Brav and Lettau discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Brav and Lettau discloses “wherein the application is a first application, the operations further comprising: caching a copy of the natural language text document … and wherein detecting the definitional statement comprises detecting the defined term from the copy of the natural language text document …” (Brav ¶¶ 130, 298) for the reasons discussed in the rejection of claim 1 above.
The combination of Brav and Lettau does not appear to disclose the use of threads, and therefore, does not appear to explicitly disclose “wherein the application is a first application, the operations further comprising: caching a copy of the natural language text document, wherein the first application is used to display the natural language text document using a first thread; and wherein detecting the definitional statement comprises detecting the defined term from the copy of the natural language text document using a separate thread.”
However, James discloses a system for annotating documents where each component may be implemented by a separate thread. (James ¶ 128). Thus, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when James was combined with Brav and Lettau, that the caching and detecting steps of Brav and Lettau would be performed by separate threads, as taught by James. Therefore, the combination of Brav, Lettau, and James at least teaches and/or suggests the claimed limitation “wherein the application is a first application, the operations further comprising: caching a copy of the natural language text document, wherein the first application is used to display the natural language text document using a first thread; and wherein detecting the definitional statement comprises detecting the defined term from the copy of the natural language text document using a separate thread,” rendering it obvious. 
Brav, Lettau, and James are analogous art because they are from the “same field of endeavor,” namely that of document editing systems. 

The motivation for doing so would have been that multithreaded systems are notoriously well-known in the art to provide a series of advantages including increased performance, simplified programming, and reduced hardware overhead. 

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Brav in view of Lettau, as applied to claim 1 above, and further in view of Kandekar et al., US Publication 2012/0079372 (hereinafter Kandekar).

Regarding claim 4, the combination of Brav and Lettau discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Brav and Lettau does not appear to explicitly disclose “wherein storing the defined term comprises storing the defined term in association with a set of metadata tags, wherein the natural language text document is labeled with the set of metadata tags.”
However, Kandekar discloses a system for organizing documents and storing supplemental information about the documents and including “wherein storing the identified term comprises storing the identified term in association with a set of metadata tags, wherein the natural language text document is labeled with the set of metadata tags” (Kandekar ¶ 63) where the tags are added as part of the natural language processing. 
Further, a person of ordinary skill in the art would recognize that when Kandekar was combined with Brav and Lettau, the identification of Kandekar would include the definitional recognition of Brav and Lettau. Therefore, the combination of Brav, Lettau, and Kandekar at least teaches and/or suggests 
Brav, Lettau, and Kandekar are analogous art because they are from the “same field of endeavor,” namely that of document editing systems. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brav, Lettau, and Kandekar before him or her to modify the data structure of Brav and Lettau to include the metadata tags of Kandekar.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Brav and Lettau teaches the “base device” for identifying definitions within a document. Further, Kandekar teaches the “known technique” using metadata tags to identifying supplemental information that is applicable to the base device of Brav and Lettau. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the use of metadata tags is well-understood and routine in the field of data storage.
	
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Brav in view of Lettau, as applied to claim 1 above, and further in view of Coen, US Publication 2003/0126106 (hereinafter Coen).

Regarding claim 6, the combination of Brav and Lettau discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Brav and Lettau discloses “wherein the defined term is a first defined term, and wherein the definition is a first by showing an example where “Uncommon Word 1” is associated with definition 222a and “Uncommon Word 2” is associated with definition 222b.
The combination of Brav and Lettau does not appear to explicitly disclose “generating a directed graph, wherein a first node of the directed graph is associated with a first defined term, and wherein a second node of the directed graph is associated with the second defined term; determining whether the directed graph comprises a cycle; and in response to a determination that the directed graph comprises the cycle, generating an alert.”
However, Coen discloses a system for organizing a dictionary including the step of “generating a directed graph, wherein a first node of the directed graph is associated with a first defined term, and wherein a second node of the directed graph is associated with the second defined term” (Coen ¶¶ 7, 26) by creating a directed graph associated with the dictionary where each node is based on the definitions and the terms in the dictionary. Additionally, Coen discloses “determining whether the directed graph comprises a cycle; and in response to a determination that the directed graph comprises the cycle, generating an alert” (Coen ¶ 74) by displaying a “cycle symbol” when a node is cyclical with another node, which is a form of an alert.
Brav, Lettau, and Coen are analogous art because they are from the “same field of endeavor,” namely that of dictionaries. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brav, Lettau, and Coen before him or her to modify the dictionary of Brav and Lettau to include the directed graph and cycle determination of Coen.
. 

Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Brav in view of Lettau, as applied to claim 1 above, and further in view of Chiba et al., US Publication 2017/0220360 (hereinafter Chiba).

Regarding claim 8, the combination of Brav and Lettau discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Brav and Lettau discloses “wherein the defined term is a first defined term.” (Lettau ¶ 19 and Fig. 2).
The combination of Brav and Lettau does not appear to explicitly disclose “the operations further comprising: determining a set of parameters based on a set of symbols, formatting changes, or other terms surrounding the first defined term; determining whether a second defined term is present in a third portion of the first text, wherein the third portion of the first text is associated with a first parameter of the set of parameters; and in response to a determination that the second defined term is not present in the third portion of the first text, generate an alert.”
However, Chiba discloses a document editor including the steps of “determining a set of parameters based on a set of symbols, formatting changes, or other terms surrounding the first defined term; determining whether a second defined term is present in a third portion of the first text, wherein the third portion of the first text is associated with a first parameter of the set of parameters” (Chiba ¶ 54) by determining parameters of a word including its punctuation (i.e., symbols surrounding the term). Additionally, Chiba discloses “in response to a determination that the second defined term is not by determining that the word is misspelled (i.e., not present) and generating a spelling alert.
Brav, Lettau, and Chiba are analogous art because they are from the “same field of endeavor,” namely that of document editing systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brav, Lettau, and Chiba before him or her to modify the document editor of Brav and Lettau to include the spelling and grammar alerts of Chiba.
The motivation for doing so would have been to allow users to check for mistakes in their documents, which is known to be a desirable feature. 

Regarding claim 9, the combination of Brav and Lettau discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Brav and Lettau does not appear to explicitly disclose “the operations further comprising determining whether an action trigger was activated, wherein the action trigger is associated with the first term, and wherein the action trigger is located in a second portion of the first text, and wherein causing the visual indication to be presented in the first region comprises causing the visual indication to be presented in the first region in response to a determination that the action trigger was activated.”
However, Chiba discloses a document editing system including the steps of “the operations further comprising determining whether an action trigger was activated, wherein the action trigger is associated with the first term, and wherein the action trigger is located in a second portion of the first text, and wherein causing the visual indication to be presented in the first region comprises causing the visual indication to be presented in the first region in response to a determination that the action trigger was activated” (Chiba ¶ 50) by associating each instance of a parsed word (i.e., including those in a second portion of the first text) with a dashed line (i.e., an action trigger) that, when activated, provides additional data about the word, such as definitions. 
Brav, Lettau, and Chiba are analogous art because they are from the “same field of endeavor,” namely that of document editing systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brav, Lettau, and Chiba before him or her to modify the definition retrieval of Brav and Lettau to include the action triggers to retrieve the definitions of Chiba.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Brav and Lettau teaches the “base device” for determining definitions of terms in a document. Further, Chiba teaches the “known technique” for using action triggers to retrieve definitions that is applicable to the base device of Brav and Lettau. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Brav in view of Lettau, as applied to claim 1 above, and further in view of Morningstar et al., US Publication 2020/0342470 (hereinafter Morningstar).

Regarding claim 16, the combination of Brav and Lettau discloses the limitations contained in parent claim 1 for the reasons discussed above. Although the combination of Brav and Lettau discloses the use of neural networks (Brav ¶ 164), it does not appear to explicitly disclose “the operations further comprising: determining a set of word embeddings based on the first text using a first neural network, wherein each respective embedding of the set of word embeddings comprises a respective vector; 
However, Morningstar discloses a system for processing a document including the steps of “determining a set of word embeddings based on the first text using a first neural network, wherein each respective embedding of the set of word embeddings comprises a respective vector” (Morningstar ¶ 93) by creating a word embedding space based on the text and using vectors. Additionally, Morningstar discloses “determining a topic based on the set of word embeddings using a second neural network” (Morningstar ¶¶ 92-93) by using the vectors to determine topic clusters and indicating that multiple models may be used to perform the tasks disclosed. Finally, Morningstar discloses “wherein storing the … term comprises storing the … term in association with the topic” (Morningstar ¶ 68) where the topics and the documents associated with those topics (i.e., the terms) are stored in the model. 
Further, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Morningstar was combined with Brav and Lettau, the terms of Morningstar would include the defined terms of Brav and Lettau. Therefore, the combination of Brav, Lettau, and Morningstar at least teaches and/or suggests the claimed limitation “wherein storing the defined term comprises storing the defined term in association with the topic,” rendering it obvious.
Brav, Lettau, and Morningstar are analogous art because they are from the “same field of endeavor,” namely that of document processing systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brav, Lettau, and Morningstar before him or her to modify the definition determination of Brav and Lettau to include the topic determination of Morningstar.
The motivation for doing so would have been that the use of topic information allows the user to identify significant information for analyzing the documents. (Morningstar ¶ 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Schilit et al., US Publication 2009/0055394, System and method for linking text portions of a document based on similarity. 
Csomai et al., US Publication 2010/0145678, System and method for extracting text candidates from a document.
Bullock, US Publication 2011/0261030, System and method for displaying supplemental information, including definitions, in a text document.
Tinkler, US Publication 2012/0254802, System and method for considering a category of a term when determining that term’s definition.
Rosenblum et al., US Publication 2012/0324350, System and method for determining additional information for a legal document. 
Ierullo, US Publication 2013/0151954, System and method for displaying supplemental information in a text document.
Van Dusen et al., US Publication 2014/0075004, System and method for determining a term definition based on location.
Jessen et al., US Publication 2016/0350886, System and method for using a neural network to find definitions in a patent document for terms in the patent claims.
Lepeltier, US Publication 2017/0075877, System and method for using a neural network to find definitions in a patent document for terms in the patent claims.
Monson et al., US Publication 2018/0046331, System and method for determining word parameters.

Noble et al., US Publication 2018/0330000, System and method for using word embeddings to evaluate a document’s topic.
Mills et al., US Publication 2019/0005029, System and method for determining definitions of terms in a contract. 
Richards et al., US Publication 2019/0005198, System and method for determining definitions of terms in a contract.
Ravi et al., US Publication 2020/0042596, System and method for using word embeddings to evaluate a document’s topic.
Kim et al., US Publication 2020/0090641, System and method for using word embeddings to evaluate a document’s topic.
Manning et al., US Publication 2021/0006861, System and method for determining supplemental information for words based on a category analysis.
Croutwater et al., US Publication 2021/0019375, System and method for using word embeddings to evaluate a document’s topic.
Toyoshiba, US Publication 2021/0042586, System and method for predicting terms in a document using a neural network.
Crawford et al., US Patent 5,649,221, System and method for considering ranges and numerical values when attempting to determine a definition of a term.
Matas, US Patent 9,081,410, System and method for using a graph to organize data.
Shah, US Patent 9,116,654, System and method for displaying supplemental information, including definitions, in a text document.

Alba et al., US Patent 10,176,890, System and method for using a neural network to find definitions for document terms. 
Allen et al., US Publication 10,275,446, System and method for using a neural network to find definitions for document terms.
Tseng et al., US Patent 10,380,226, System and method for displaying supplemental information, including definitions, in a text document. 
Walters et al., US Patent 10,565,445, System and method for determining similar clauses in a legal document.
Knight et al., US Patent 10,713,443, System and method for using a neural network to find definitions in a patent document for terms in the patent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ANDREW R DYER/Primary Examiner, Art Unit 2176